Citation Nr: 0840299	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1975 to October 1986; he additionally had a 
period of active duty for training with the United States 
Army Reserve from April to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
September 2003 decision reconsidered a November 2002 decision 
which declined to reopen a previously denied claim for a low 
back disability.  The RO reopened the claim and denied it on 
the merits in September 2003.

This case was previously before the Board in November 2007; 
at that time the Board found the claim of service connection 
was properly reopened, and remanded the underlying claim to 
the RO, via the Appeals Management Center (AMC), for 
additional evidentiary development.  All requested 
development having been accomplished, the case has been 
returned to the Board for further appellate consideration.  

The veteran offered personal testimony at a hearing before 
the undersigned Acting Veterans Law Judge, held at the RO in 
July 2007.


FINDINGS OF FACT

1.  Pseudoarthrosis, also called partial sacralization, at 
L5-S1 is a developmental or congenital defect.

2.  Currently diagnosed low back disabilities did not occur 
or first manifest during active duty service, and the 
preponderance of the medical evidence of record is against a 
finding that any currently diagnosed low back disorder is 
related to active duty service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As the previously denied claim of service connection for a 
low back disability was reopened in the November 2007 Board 
decision, no further discussion of notice regarding that 
portion of the claim is required.  

With regard to the underlying claim of service connection for 
a low back disability now before the Board, legally adequate 
notice was provided to the veteran in July 2002 
correspondence, prior to the initial adjudication of the 
claim.  That letter informed the veteran of the elements of 
service connection, including based on a theory of 
aggravation; described the evidence and information required 
to substantiate his claim; and stated the respective 
responsibilities of VA and the veteran is obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that the 
veteran has amply demonstrated his understanding of the 
notice provided, as he has appropriately responded to VA with 
completed releases for private medical records and has 
identified potentially applicable evidence.  He has also 
discussed the applicable law and regulations in argument.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the veteran in a 
December 2006 notice letter.  Moreover, in the present 
appeal, because the service connection claim is being denied, 
and no effective date will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained VA 
outpatient treatment records and service treatment records.  
Private medical records were obtained from Dr. JRB and Dr. 
GSS, and the veteran submitted relevant record from Dr. MB 
and Dr. MAS.  

The veteran was provided an opportunity to set forth his 
contentions during the July 2007 hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded repeated VA medical examinations.  The Board notes 
that the veteran indicates he received Social Security 
disability payments for a short time; however, the veteran he 
has stated that all medical records underlying the Social 
Security decision are already of record in his current VA 
claim.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).

Evidence

No service treatment records are available for the veteran's 
initial period of active duty training with the Army Reserves 
in 1974, nor is an examination on entry into active duty 
status in 1975 of record.  During a September 1977 periodic 
examination, however, no condition of the back was noted by 
doctors, and the veteran did not report any past or present 
recurrent back pain.  

The first reflection of back complaints in service is in 
April 1980, when the veteran stated his back had ached for 12 
hours, with radiation to the sides of the spine.  Range of 
motion was normal, and there was no deformity shown.  A 
pulled muscle was diagnosed.  In service in March 1981, the 
veteran reported back pain when seeking treatment for an 
infection.  There was no tenderness of the spine on 
palpation, and range of motion was full.  

In service in October 1981, the veteran reported a one year 
history of lower back pain.  He could not identify a specific 
injury to the back, but suspected his work in the motor pool.  
Physical examination was normal, with good range of motion 
and strength and no tenderness on palpation.  Mild low back 
pain was diagnosed; heat and painkillers were prescribed, 
along with exercise.  

No further complaints of back pain are reported until June 
1984, when the veteran stated that he had low back pain for 
one week.  He also stated that he had been in a car accident 
six years prior.  The spine was in good alignment and no 
neurological problems were noted.  X-rays showed 
dextroscoliosis and an L5-S1 pseudoarthrosis.  There was 
straightening of the thoracolumbar spine.  Doctors listed 
"prob[able] mech[anical]" low back pain as an impression.  

Eight months later, in February 1985, the veteran complained 
of low back pain for three days.  He first noticed the pain 
while walking.  A strained muscle was diagnosed.  The veteran 
was next treated in October 1985; he reported low back pain 
for two months.  Forward bending was limited, and minimal 
tenderness on palpation was noted.  

In April 1986, a strained muscle was diagnosed when the 
veteran complained of pain in the lower back for three or 
four days.  Motion was limited, but the back was not 
sensitive to palpation.  The veteran stated that sometimes he 
heard a "popping noise."  Range of motion was full with 
effort.  Some muscle spasm was noted.  

An examination on separation was performed in June 1986.  At 
that time, the veteran complained of recurrent low back pain.  
The physical examination was reported as normal, though a 
lumbosacral x-ray series was recommended.  In July 1986, the 
veteran was again evaluated.  The veteran reported mid to low 
back pain off and on for four years.  He had a full range of 
motion, but would not touch his toes.  There was no apparent 
tenderness to palpation.  The examiner listed "strain ?" as 
the impression.  The veteran was referred to the physical 
therapy clinic.  

At the physical therapy clinic as pert of the service 
separation examination, the veteran reported having low back 
pain with activity.  He also stated that he had been in a 
motor vehicle accident in 1978 and was hospitalized for two 
to three months for a back injury; he could not walk at that 
time.  Currently, he was stiff in the morning and had pain at 
the end of the day.  Physical examination showed a normal 
range of motion with complaints of pain in the lower thoracic 
and upper lumbar areas at the extremes of rotation.  Deep 
tendon reflexes were normal.  X-rays showed a bilateral 
pseudoarthrosis at L5-S1.  The assessment was a thoracolumbar 
syndrome of "?" etiology.

The veteran was examined by VA in January 1987 in connection 
with his prior claim of service connection for a back 
disability.  He reported that his pain began in  service in 
1975.  Repeated x-rays in service were negative, though he 
was told that his spine was a little bit crooked.  The 
veteran stated that he has pain in the lower back at times, 
and it is difficult to put on pants in the morning.  There is 
no radiation, and the pain is steady.  Physical examination 
showed that the veteran was moving normally, and his gait was 
normal.  He was able to remove and put on his shoes and socks 
easily.  Range of motion was normal in all directions, and 
reflexes were present.  There was no sensory loss.  The 
veteran complained of tenderness over L4-L5.  X-rays showed a 
normal lumbar alignment and curvature.  There was disc space 
narrowing at L5-S1due to partial sacralization; a 
pseudoarthrosis was formed.  The impression was "probably 
normal spine" and partial sacralization of the fifth lumbar 
vertebra.

Private treatment records from Dr. GSS for the period of June 
1998 to January 2000 include an incomplete initial 
consultation from June 1998; page one of the two page report 
is missing.  Complete records were twice requested from Dr. 
GSS, but his office responded on both occasions that VA had 
all available records already.  The report does include a 
physical examination.  The veteran had a slow gait and 
favored his left leg.  Forward flexion caused pain in the 
left paravertebral area.  Knee jerk reflexes were trace only, 
and ankle jerk reflexes were absent.  Straight leg raises 
caused pain bilaterally.  An MRI showed decreased disc space 
at L4-L5 and a possible subligamentous herniation.  In 
September 1998, a CT lumbar myelogram was performed.  This 
showed a minimal disc bulge at L3-L4, and a moderate to large 
disc bulge at L4-L5, causing mild spinal canal stenosis and 
narrowing of the neuroforamina.  The L5-S1 facet was 
unremarkable except for mild facet disease bilaterally.  In 
January 1999, the veteran reported pain in the back, 
radiating to the legs.  There was paravertebral muscle spasm 
bilaterally, and motion was limited in flexion.  Lateral 
bending caused pain.  The doctor noted that the veteran had 
undergone a cage procedure at L4-L5 in October 1998.  A 
January 2000 lumbar myelogram revealed an indentation of the 
sac joint just below L4; this was a residual of the October 
1998 surgery.  Partial sacralization of the L5 vertebra was 
noted, though this "may be on a congenital basis."

Records from Dr. JRB from May 2001 to August 2002 reveal no 
complaints of or treatment for back pain until February 2002.  
At that time the veteran reported a history of a herniated 
nucleous pulposus at L4-L5, status post surgery.  He had 
undergone a partial laminectomy in October 1998.  The veteran 
stated that he had been advised to have further surgery 
because the first "didn't take."  Deep tendon reflexes were 
decreased in the right lower extremity.  The veteran reported 
that he had sustained a back injury from a fall down stairs.  
Degenerative disc disease was diagnosed, and a TENS unit was 
prescribed.  In June 2002, Dr. JRB was asked by the veteran 
about a relationship between his current disability and 
service.  The doctor was presented with "3 pages" from VA 
for review.  He indicated that these records showed narrowing 
of the disc space at L5-S1.  Dr. JRB stated that as per a 
1987 x-ray from VA, the veteran had degenerative disc disease 
in 1987.  He also stated the disc disease was present in 1984 
"from reviewed records."  He stated that this condition had 
required surgery in 1998.  In July 2002, the veteran reported 
that his left leg gives out due to his back disability; he 
continued to have pain.  

A VA examination was conducted in November 2002.  The VA 
examiner reviewed the claims file.  Although that review 
showed allegations of a motor vehicle accident in service, as 
was noted above, the veteran denied any such accident.  The 
veteran stated that in 1996 or 1997 he developed a gradual 
onset of numbness and tingling in the left leg.  He underwent 
surgery in October 1998 for a disc bulge at L4-L5.  At the 
examination, the veteran reported tightness in the left lower 
back, as well as a throbbing and radiating pain.  Pain was 
aggravated by bending, lifting over five pounds, and 
prolonged standing.  He is often awakened at night be pain.  
Medication and massage relieved the pain.  On physical 
examination, the veteran's gait was normal, as was his 
posture.  The spinal curve was normal, and there was no 
tenderness.  Motion was limited in flexion and lateral 
bending, and straight leg rise was positive on the left.  
Deep tendon reflexes were reduced at the ankles, and there 
was no evidence of sensory deficit of the lower extremities.  
The VA examiner diagnosed status post operative discectomy 
and fusion at L4-L5, and a pseudoarthrosis at L5-S1.  He 
commented that the in-service findings of joint space 
narrowing at L5-S1 and a pseudoarthrosis were consistent with 
a congenital anomaly.  He also noted that the veteran had 
apparently gone without medical attention for over 10 years 
after his separation from service, and at that time he had 
symptoms stemming from the vertebral level above the level 
dealt with in service.

Dr. MAS, a private neurosurgeon, saw the veteran in June 2003 
for complaints of back pain.  The veteran informed the doctor 
that "he is here for evaluation to determine whether or not 
his prior surgery was related to a problem he had when he was 
in the army."  Following surgery to the L4-L5 level of his 
spine, the veteran had continued to have back pain.  Gait and 
station were normal, as was motor strength.  Straight leg 
raises caused back pain.  The veteran reported some sexual 
dysfunction.  The veteran provided copies of reports from 
1998 showing disc bulge at L4-5 and L3-L4, as well as 
operative reports of a cage at L4-L5.  These records were 
consistent with the history provided by the veteran on 
examination.  The veteran also submitted in-service records 
from 1984 and 1986 showing an L5 articulate, large transverse 
process with bilateral pseudoarthrosis.  He additionally 
produced VA records from January 1987 showing narrowing of 
the L5-S1 disc space.  Dr. MAS commented that different 
vertebral levels were involved between the 1980's and 1998 
treatment, providing an "answer to the patient's question as 
whether this is the same problem as was in the army and then 
later operated on."

VA treatment records from 2000 to 2006 reveal ongoing 
treatment mainly for complaints of foot disorders; however, 
the veteran has periodically reported continuing low back 
pain.  In October 2003, the veteran reported that he had low 
back pain since a 1996 surgery, and that his left lower 
extremity was painful and grew worse with changes in the 
weather.  The provider stated that "Pain in the back started 
while he was in the service.  [Patient] has documentation and 
records of low back pain while in the service and clearly the 
problems started then and got worse to the point that 
[patient] had to have surgery."  The veteran complained of 
L5 back pain, relieved by pressure in the area, in January 
2004.  There was pain radiating to the left lower extremity.  
He continued to complain in February 2004.  He stated that he 
did not recall any specific injury, but had first noted back 
pain while in service.  He reported that his job entailed 
carrying a lot of heavy items.  He stated that surgery 
initially helped his pain, but the pain had returned.  A 
March 2004 MRI revealed bilateral neural foramina stenosis at 
L4-L5 secondary to a somewhat eccentric diffuse annular bulge 
in combination with facet hypertrophy.  In October 2004, the 
veteran sought a VA medical opinion.  Records confirmed an 
L4-L5 fusion surgery, and the veteran reported that he had a 
recurrent L4-L5 disc herniation in the 1980's.  The doctor 
stated that recurrent disc herniation is considered a 
"typical indication" for lumbar fusion.

In January 2005, Dr. MB stated that based on "the history 
and medical records" the veteran's lumbosacral problems 
began in the military.  The doctor noted the past L4-L5 
fusion surgery, and stated that the veteran had a "recurrent 
herniated disk condition in the 1980's."  This was a 
precursor to surgery.  The veteran continued to have low back 
pain.

A VA examination was performed in January 2007.  The veteran 
reported that he had been having low back pain since 1984, 
while in the military.  He stated that his duties included 
carrying heavy items.  He underwent fusion at L4-L5 with 
bilateral Ray cages in 1996; the surgery had initially 
helped, but pain had returned.  At the time of the 
examination, the veteran complained of continued low back 
pain with radiation to the lower extremities.  Bending and 
lifting precipitated flare-ups of pain.  He denied an 
unsteady gait or falls, and reported that he could walk a 
mile and could stand for 30 minutes.  The examiner reviewed 
the claims file, including service treatment records.  The 
repeated complaints of low back pain were noted, and the 
examiner credited the reports of a 1978 car accident.  The 
doctor noted that approximately 10 years after separation 
from service, the veteran complained of gradually increasing 
low back discomfort.  Current examination showed no lumbar 
paraspinal tenderness and no evidence of spasm.  There was 
decreased lordosis likely due to pain, but gait was normal 
and there was no limitation of standing or walking seen.  
Motion was limited due to pain in all planes.  The examiner 
diagnosed residuals of L4-5 fusion, residuals of foraminal 
stenosis at L4-L5, residuals of pseudoarthrosis (partial 
sacralization of L5), and residuals of dextroscoliosis.  He 
opined that the neural foraminal stenosis was not caused by 
dextroscoliosis, and that it would be mere speculation to 
find that dextroscoliosis was caused by or aggravated by 
active duty.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in July 2007.  He 
testified that during service he had repeatedly sought 
treatment for low back pain; that after service he had 
surgery for disc problems of the lumbar spine; and he did not 
recall ever having any back injury in service, but did state 
that, as an infantryman, he was subject to a high degree of 
wear and tear.  

A January 2008 VA records review was conducted to clarify 
findings from the January 2007 examination, as per the 
November 2007 Board remand.  A nurse practitioner, and not a 
doctor, reviewed the file and the prior examination.  She 
opined, based on medical literature, the veteran's medical 
records, and clinical experience, that it would require mere 
speculation to opine as to whether the veteran's current low 
back disability, to include a partial sacralization of the L5 
vertebra, was aggravated by military service.  There was no 
objective data to support a finding that the current 
disability was permanently worsened by military service.  The 
reviewer considered each diagnosis made by the prior examiner 
individually.  She noted that the L4-L5 fusion was performed 
after the gradual onset of pain in 1996-1997, and a finding 
of a disc bulge at L4-L5 in 1998.  She noted that pain had 
its onset after service, and that there was no evidence of 
disc bulges in service.  The same was true of foraminal 
stenosis at L4-L5.  She did not offer an opinion with regard 
to the L5 pseudoarthrosis, and repeated the prior examiner's 
findings that dextroscoliois' etiology could not be 
determined without resort to speculation.  

Pursuant to the November 2007 Board remand, a new VA 
examination was conducted in January 2008.  The examiner 
reviewed the claims file, and noted ongoing reports of low 
back pain.  She also noted the report of a 1978 motor vehicle 
accident and back injury.  The veteran reported that he had 
normal x-rays and examination on entry into service, but he 
underwent wear and tear during service as an infantryman.  He 
stated that at his separation physical he was told he had 
"bad discs in his back" and scoliosis.  In approximately 
1995/1996, the veteran reports that his left leg gave out, 
and he began experiencing increased low back pain.  He 
eventually underwent surgery, a fusion at L4-L5.  He 
continues to complain of chronic low back pain with 
radiation.  The examiner continued the diagnoses made in 
January 2007, and opined that it would require resort to mere 
speculation to opine if the veteran's current low back 
disability was aggravated by military service.

Service Connection Legal Authority

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No listed presumptive disease is involved in this 
claim.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service Connection for a Low Back Disorder

A review of the claims file reveals there to be two 
alternative theories of entitlement to service connection 
that have been presented.  First, the veteran has contended 
that his current low back disability represents an 
aggravation of a congenital or developmental defect of his 
spine at L5.  Second, the veteran has contended that his 
current low back disability was directly caused by repeated, 
everyday traumas in service, and that current findings are 
related to his in-service complaints of back pain, separate 
and apart from any congenital defect.  He contends, in 
effect, there is a disability superimposed upon any 
congenital or developmental defect.

Aggravation of a Congenital Defect

Service treatment records reveal that during active military 
service, the veteran was diagnosed with a pseudoarthrosis of 
the L5 vertebrae, due to partial sacralization at that level.  
In a January 1987 rating decision, VA found this to be a 
congenital defect.  In January 2000, Dr. GSS also noted that 
the sacralization may be on a congenital basis.  During a 
November 2002 VA examination, the examiner stated that the 
finding of a pseudoarthrosis and joint space narrowing in 
service was consistent with a congenital anomaly.  No other 
doctor has characterized the underlying sacralization or 
pseudoarthrosis.  

The veteran's pseudoarthrosis of the L5 vertebrae due to 
partial sacralization is not an acquired disability or 
impairment.  There is no evidence of any injury of the spine 
in service.  Although the veteran had alleged being in a car 
accident in 1978 during service, he has subsequently denied 
such.  Moreover, records covering 1978 show no such accident 
and document no injury to the back.  The veteran repeatedly 
stated in service he had sustained no discrete injury, and he 
has reiterated to treating doctors and at his hearing that 
the only trauma he can recall is the day to day wear and tear 
involved with the duties of an infantryman.  The weight of 
the evidence, therefore, establishes that the L5 
pseudoarthrosis and partial sacralization is a congenital 
defect. 

Because pseudoarthrosis of the L5 vertebrae due to partial 
sacralization is a congenital defect, entitlement to service 
connected benefits cannot be granted by aggravation, as a 
matter of law.  VAOPGCPREC 82-90.  Regulations provide, 
generally, that "congenital or developmental defects . . . 
are not diseases or injuries within the meaning of applicable 
legislation."  38 C.F.R. § 3.303(c).  Further, "mere 
congenital or developmental defects . . . are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes." 38 C.F.R. § 4.9 (2008).  
One Federal court has distinguished between disease and 
defect by stating that a disease was capable of improving or 
deteriorating, while a defect is not capable of such.  Durham 
v. United States, 214 F.2d 862, 875 (DC Cir 1954); see also 
United States v. Shorter, 343 A.2d 569, 572 (DC 1975).  
Therefore, as a congenital defect, the diagnosed partial 
sacralization/pseudoarthrosis of L5 may not be service 
connected under the law.  Thompson v. United States, 405 F.2d 
1239 (Ct.Cl. 1969).  By definition, it is not capable of 
being aggravated.  

The Board notes that, because this aspect of the claim cannot 
be sustained as a matter of law, the requested remand or 
independent medical opinion "strongly requested" by the 
veteran's representative is not needed to decide this claim.

Superimposed Disability

Alternatively, the veteran has contended that, regardless of 
the existence of a congenital defect of the spine at L5, his 
currently diagnosed low back disability should be service 
connected on a direct basis due to in-service injury.  The 
injury he alleges is general wear and tear from his duties.  

Unfortunately, the Board must find that service connection 
for the current low back disability is not warranted because 
the evidence does not demonstrate low back or spine injury in 
service.  The veteran has alleged general wear and tear from 
military duties, but has not credibly alleged, and the 
evidence does not demonstrate, a low back or spine injury in 
service.  In addition, no nexus to in-service injury or 
complaint is shown by the evidence of record.

Service treatment records reflect complaints of and treatment 
for back pain at several points during service.  These 
treatment records, however, establish that there was no 
chronic disability in service.  On approximately eight 
occasions during service, between April 1980 and June 1986, 
the veteran complained of low back pain.  Pulled or strained 
muscles were diagnosed at the large majority of these 
instances; the veteran reported, or the records established, 
recent onset of pain, and the record reflects that with 
conservative treatment such as moist heat or medication, the 
problems resolved with no apparent residuals.  In June 1984, 
abnormalities, such as dextroscoliosis, were first observed 
on x-ray.  

Although the veteran stated pursuant to his service 
connection claim that his low back pain had begun only one 
week prior, he also reported having been involved in a car 
accident in 1978, resulting in a two to three month 
hospitalization for a back injury.  This allegation of a car 
accident during service in 1978 is completely unsupported by 
contemporaneous records, and the veteran himself currently 
denies any such history.  The Board notes that the June 1984 
complaints also appear to have resolved, as by February 1985 
the veteran reported pain for only the past three days.  
Muscle pulls and strains were again diagnosed.  

Further, at the final in-service evaluation in July 1986, the 
sole objective finding was of the previously identified 
developmental defect of a pseudoarthrosis.  There was no 
abnormal curvature of the spine, and function was full and 
normal despite subjective reports of pain.  Both the 
referring physician and the final evaluator made only 
questioned or possible diagnoses, first of a "strain ?" and 
next of a "thoracolumbar syndrome of ? etiology."

Soon after service, in January 1987, the veteran was examined 
and his spine was found to be normal, with the exception of 
the developmental defect.  There was no abnormal curvature or 
alignment problem, and none of the veteran's subjective 
complaints of tenderness or pain could be independently 
corroborated.  The Board finds this to be strong evidence of 
a lack of chronic disability following service.  The in-
service treatment for back complaints represents, at best, 
episodic and independent incidents of muscular low back pain, 
which resolved with treatment and left no residual 
impairment.  

The Board recognizes the statements of some doctors, both VA 
and private, which indicate the presence of some disc disease 
at the end of the veteran's period of service.  These 
opinions must be discounted entirely, as they represent 
either the unverified recitation of the veteran's own 
statements of the presence of spine disease in service or at 
service separation, are directly contradicted and outweighed 
by the evidence of record, and do not include an accurate 
history that includes post-service back injury.  Dr. JRB, for 
example, states that there was degenerative disc disease 
present in 1987 based on a VA x-ray.  A review of that 
report, however, shows only disc space narrowing due to the 
developmental defect.  Dr. JRB also stated that disc disease 
was present in 1984, based on "reviewed records."  Again, 
the actual x-ray report makes no such finding.

It is important to note that, following January 1987, there 
is no evidence of any low back complaint or treatment until 
June 1998, when the veteran saw Dr. GSS.  This lengthy time 
period between service and the earliest evidence of the 
claimed condition weighs against the claim.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record 
reflects that, immediately prior to seeing Dr. GSS, the 
veteran sustained a (post-service) back injury.  The Board 
cannot identify the allegations made to 
Dr. GSS on initial consultation, as the copies of the 
records, submitted by the veteran, are missing that portion 
of the medical history he provided to the doctor.  The 
veteran informed Dr. JRB, however, that he had injured his 
back in a fall down stairs.  At his most recent VA 
examination, the veteran stated that pain had developed after 
his left leg gave out in 1995 or 1996.  

Most persuasive is the opinion of Dr, MAS, a private 
neurosurgeon consulted by the veteran.  He was specifically 
asked to opine as to whether the veteran's current disability 
was related to the in-service complaints and findings.  In 
June 2003, he rendered his opinion based on an independent 
review of medical records during and after service, his own 
examination of the veteran, and the veteran's reported 
history.  The Board notes that the history provided to the 
doctor on this occasion is accurate and, as noted by the 
doctor, entirely consistent with the medical records.  The 
doctor noted that any problems identified in service involved 
the L5-S1 level of the spine, and that his subsequent 
treatment and post service problems involved higher levels of 
the spine, from L3 to L5.  He indicated that the in-service 
occurrences and the current disability were therefore not 
related.  

Other doctors, particularly treating VA physicians, have made 
statements that the complaints reported by the veteran in 
service are "typical indications" for later spinal fusions 
and the types of problems the veteran currently has.  These 
statements, however, as with Dr. JRB, are based on inaccurate 
characterizations of the evidence.  The doctors have either 
accepted the veteran's statements that he had evidence of 
herniated discs or disc disease in service, or have failed to 
account for the developmental nature of the in-service L5-S1 
findings.  The statements are therefore not probative.  
Reonal v. Brown, 5 Vet. App. 458 (1993) (the Board is not 
bound to accept a physician's opinion when it is based solely 
on the recitations of a claimant or on a factual basis 
established to be incorrect).

For these reasons, the Board finds that the evidence of 
record supports a finding of an intercurrent low back injury 
following service which has resulted in current disability.  
The in-service treatment for low back pain was acute and 
transitory in nature, and not related to current findings.  
In addition, the weight of the competent medical opinion 
evidence demonstrates that the veteran's currently diagnosed 
low back disorder is not related to active duty service.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


